SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement (this “Agreement”), dated effective as of
_____________, 2014, is by and among 212 DB Corp., a Delaware corporation
(“212”), at least a majority of the common shareholders of 212 (the “212 Common
Stockholders”) and Nyxio Technologies Corp., a Nevada corporation (“NYXO”). 212,
the 212 Common Stockholders and NYXO are individually referred to herein as the
“Party” or collectively as the “Parties.”

 

WHEREAS, NYXO wishes to acquire from 212, and 212 wishes to transfer to NYXO all
of the common stock of 212 issued and outstanding as of the date of this
Agreement, subject to the terms and conditions set forth herein;

 

WHEREAS, 212 wishes to acquire from NYXO, and NYXO wishes to transfer to 212
designated and validly issued preferred stock, subject to the terms and
conditions set forth herein; and

 

WHEREAS, the transaction contemplated herein shall qualify as a “tax-free”
exchange within the meaning of Section 368(b) of the Internal Revenue Code of
1986, as amended.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Parties hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.1. In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement, the following terms shall have the meanings
indicated in this Definitions Section:

 

“212 Charter” means 212’s Amended & Restated Certificate of Incorporation, and
as such may be amended from time to time.

 

“212 Common Stock” means all common stock of 212, par value $0.001 per share,
and any securities into which such common stock may hereafter be reclassified.

 

“212 Common Stockholders” means at least a majority of the shareholders of
record of the 212 Common Stock, immediately preceding the Closing Date (as
defined below).

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.

 

“Affiliate” means any person or entity that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a person or entity, as such terms are used in and construed under Rule 144
under the Securities Act of 1933.

 

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

 

“SEC” means the Securities and Exchange Commission.

 

“Escrow Agent” means 212’s legal counsel, Brinen & Associates, LLC, having an
address at 7 Dey Street, Suite 1503, New York, New York 10007.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Closing” means the time and date on which the Parties determines to
schedule the consummation of the Transaction, which shall in no event be later
than _______________, 2014.

 

“Exchange Closing Date” means the date on which the Exchange Closing occurs.

 

“Material Adverse Effect” means any of the following: (i) a material and adverse
effect on the legality, validity or enforceability of any Transaction Document
(as defined below); (ii) a material and adverse effect on the results of
operations, assets, prospects, business or condition (financial or otherwise) of
either of the Parties and/or their Subsidiaries, taken as a whole; or (iii) an
adverse impairment to a Party’s ability to perform on a timely basis its
obligations under the Transaction Documents.

 

 

 



“NYXO Charter” means NYXO’s Amended & Restated Certificate of Incorporation, and
as such may be amended from time to time.

 

“NYXO Common Stock” means the common stock of NYXO, par value $0.001 per share,
and any securities into which such common stock may hereafter be reclassified

 

“NYXO Preferred Stock” means the preferred stock of NYXO as defined under
Section2.1(b) below.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the SEC under the Exchange Act.

 

“Trading Day” means: (i) a day on which the NYXO Common Stock is traded on a
Trading Market (as defined below); or (ii) if the NYXO Common Stock is not
quoted on any Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the OTC Markets (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i) and (ii) hereof, then Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ National Market, the NASDAQ SmallCap Market or Over
the Counter (“OTC”) Market on which the NYXO Common Stock is listed or quoted
for trading on the date in question.

 

“Transaction” has the meaning set forth in Section 2.1.

 

“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

ARTICLE 2

EXCHANGE AND ASSUMPTION

 

Section 2.1 Exchange of Interests. On the terms and subject to the conditions
set forth in this Agreement, the transactions, assumptions and conditions as set
forth in this Article 2 (collectively the “Transaction”), at the Exchange
Closing:

 

(a)                 212 shall issue and deliver to NYXO the 212 Common Stock,
representing all of the common stock of 212 issued and outstanding as of the
date of this Agreement;

 

(b)                 NYXO shall issue and deliver to the 212 Common Stockholders
a number of shares of NYXO Preferred Stock having a stated value equal to Ten
Million Dollars ($10,000,000.00) as of the Closing Date, subject to the terms
and conditions set forth below (the “NYXO Preferred Stock”), pursuant to a duly
authorized and filed Certificate of Designation (the “Certificate of
Designation”), attached hereto at Exhibit A. The NYXO Preferred Stock shall have
the following terms and conditions:

 

(i)                 Voting and Dividends. The NYXO Preferred Stock shall not be
entitled to dividends or voting, except with respect to matters affecting the
rights of the NYXO Preferred Stockholders or as otherwise required by law.

 

(ii)               Conversion. Each share of NYXO Preferred Stock shall be
convertible into NYXO Common Stock at the greater of the following: (i) $0.0001
per share; or (ii) Ninety Percent (90%) of the average closing bid price for
NYXO Common Stock over the Five (5) Trading Days preceding the conversion on the
Trading Market.

 

(iii)             Limitation. In no event shall any holder of the NYXO Preferred
Stock be entitled to convert any NYXO Preferred Stock if such conversion would
result in beneficial ownership by such holder or its Affiliates of any amount
greater than Four Point Nine Nine Percent (4.99%) of the then- outstanding
shares of NYXO Common Stock (the “4.99% Limitation”).

 

2

 

 



(c)                 The Parties intend that the Transaction contemplated herein
shall qualify as a “tax-free” exchange within the meaning of Section 368(b) of
the Internal Revenue Code of 1986. From and after the date of this Agreement and
until the Closing Date, each Party hereto shall use its reasonable best efforts
to cause this transaction to qualify, and will not knowingly take any action,
cause any action to be taken, fail to take any action or cause any action to
fail to be taken which action or failure to act could prevent this transaction
from qualifying as a reorganization under the provisions of Section 368(b) of
the Code.

 

Section 2.2 Amendment of Notes. As a condition precedent to the Transaction, 212
shall amend or cause to amend any and all outstanding convertible promissory
notes payable by 212 (the “Notes”) at the Exchange Closing Date to include
substantially the same terms and conditions of the NYXO Preferred Stock,
including without limitation the 4.99% Limitation above. The notes, as amended,
are attached hereto at Exhibit B.

 

Section 2.3 Assumption of Debts.

 

(a)                 In connection with the Transaction and as a condition
precedent, NYXO shall expressly assume certain debts and accounts of 212 in the
amount of Seven Million One Hundred Twenty-Six Thousand Six Hundred Fifty-Eight
Dollars Twenty-Seven Cents ($7,126,658.27), as detailed in the Debt Summary
attached hereto at Exhibit C.

 

(a) Notwithstanding the foregoing, NYXO shall not assume any payroll tax
liability incurred prior to the Closing Date (the “Payroll Taxes”) and 212 shall
indemnify and hold harmless NYXO, and its officers and directors, for any
liability, claims or losses associated with the Payroll Taxes. 212 expressly
agrees to engage legal representation in connection with Payroll Taxes to submit
an Offer in Compromise to the Internal Revenue Service or otherwise resolve the
liability on a good faith and best efforts basis, and shall hold sufficient
funds or shares in escrow sufficient to satisfy such liability. The amount held
in escrow shall be mutually agreed between the Parties.

 

Section 2.4 Delivery of Securities. Subject to the terms and conditions hereof,
at the Exchange Closing:

 

(a)                 212 shall deliver to NYXO a stock certificate registered in
the name of NYXO representing all the 212 Common Stock to be issued at the
Exchange Closing;

 

(b)                 NYXO shall deliver to the 212 Common Stockholders stock
certificates registered in the name of the 212 Common Stockholders representing
the pro rata shares of NYXO Preferred Stock to be issued at the Exchange
Closing;

 

(c)                 NYXO shall deliver to the Escrow Agent stock certificates
representing the NYXO Preferred Shares, registered in the names of the 212
Common Stockholders, to be held in escrow pending the satisfaction of the terms
and conditions set forth herein. Upon satisfaction of the terms and conditions
set forth herein, the Escrow Agent shall deliver, or cause to be delivered, the
certificates to the 212 Common Stockholders; and

 

(d)                 212 shall deliver to the Escrow Agent a stock certificate
representing all 212 Common Stock, registered in the names of NYXO, to be held
in escrow pending the satisfaction of the terms and conditions set forth herein.
Upon satisfaction of the terms and conditions set forth herein, the Escrow Agent
shall deliver, or cause to be delivered, the certificate to NYXO.

 

Section 2.5 Supplemental Action. If, at any time after the Exchange Closing, any
of the Parties shall determine that any further conveyances, agreements,
documents, instruments, and assurances or any further action is necessary or
desirable to carry out the provisions of this Article 2, the Parties shall
execute and deliver any and all proper conveyances, agreements, documents,
instruments, and assurances and perform all necessary or proper acts to carry
out the provisions of this Article 2.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF 212

 

The following representations and warranties are made by 212 to NYXO as of the
date hereof and as of the Exchange Closing Date:

 

Section 3.1 Duly Organized, Assets, Qualification, etc. 212: (i) is a duly
organized and validly existing Delaware corporation; (ii) has the power and
authority to own, lease and operate its properties and assets and carry on its
business as now conducted; (iii) owns the exclusive right, title and interest in
the assets listed on Exhibit E attached hereto; and (iv) is duly qualified and
licensed to do business and in good standing as a foreign corporation in each
jurisdiction where the failure to be so qualified or licensed could reasonably
be expected to have a Material Adverse Effect.

 

Section 3.2 Authorization, Validity and Effect of Agreements. The execution,
delivery and performance by 212 of each of the Transaction Documents and the
consummation of the transactions contemplated thereby (i) are within the power
of 212 and (ii) have been duly authorized by all necessary corporate actions on
the part of 212. Upon issuance pursuant to the terms of hereof, all such shares
of capital stock of 212 issued hereunder will be validly issued, fully paid, and
non-assessable.

 

Section 3.3 Enforceability. Each Transaction Document executed, or to be
executed, by 212 has been, or will be, duly executed and delivered by 212 and
constitutes, or will constitute, a legal, valid and binding obligation of 212,
enforceable against 212 in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and general principles
of equity.

 

Section 3.4 Non-Contravention. The execution and delivery by 212 of the
Transaction Documents and the performance and consummation of the transactions
contemplated thereby do not and will not: (i) violate 212’s Certificate of
Incorporation or; (ii) violate any material judgment, order, writ, decree,
statute, rule or regulation applicable to 212; (iii) violate any provision of,
or result in the breach or the acceleration of, or entitle any other person to
accelerate (whether after the giving of notice or lapse of time or both), any
material mortgage, indenture, agreement, instrument or contract to which 212 is
a party or by which it is bound; or (iv) result in the creation or imposition of
any material lien upon any property, asset or revenue of 212 or the suspension,
revocation, impairment, forfeiture, or nonrenewal of any material permit,
license, authorization or approval applicable to 212, its business or
operations, or any of its assets or properties.

 

3

 

 



Section 3.5 Approval. No consent, approval, order or authorization of, or
registration, declaration or filing with, any governmental authority or other
person or entity is required in connection with the execution and delivery of
the Transaction Documents executed by 212 and the performance and consummation
of the transactions contemplated thereby, other than: (i) filings required by
state and federal securities laws, if applicable; and (ii) those that have been
made or obtained prior to the date of this Agreement.

 

Section 3.6 Capitalization. The authorized share capital of 212, immediately
prior to the Exchange Closing, consists of Two Hundred Million (200,000,000)
shares of 212 Common Stock, of which Seventy-Two Million Two Hundred Fifteen
Thousand Nine Hundred Twelve (72,215,912) shares are issued and outstanding. The
Capitalization Table of 212 is attached hereto at Exhibit D. Except as stated
above or disclosed in this Agreement (and the Exhibits hereto), there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal), proxy or shareholder agreements, or agreements of
any kind for the purchase or acquisition from 212 of any of its securities. All
issued and outstanding shares of capital stock of 212: (i) have been duly
authorized and validly issued and are fully paid and non-assessable; and (ii)
were issued in compliance with all applicable Delaware laws and in accordance
with all applicable securities laws, and any relevant state securities laws, or
pursuant to valid exemptions therefrom. The rights, privileges and restrictions
of the 212 Common Stock are as stated in the 212 Charter.

 

Section 3.7 Liabilities. Except for the liabilities disclosed in this Agreement,
including without limitation the Notes and debts listed under Exhibit C, 212 has
no material liabilities and, to the best of its knowledge, no material
contingent liabilities, except current liabilities incurred in the ordinary
course of business not exceeding One Hundred Thousand Dollars ($100,000.00)
individually or Two Hundred Fifty Thousand Dollars ($250,000.00) in the
aggregate which have not been, either in any individual case or in the
aggregate, materially adverse.

 

Section 3.8 Title to Properties and Assets; Liens, Etc. 212 has good and
marketable title to its properties and assets and good title to its leasehold
estates, in each case subject to no mortgage, pledge, lien, lease, encumbrance
or charge, other than: (i) those resulting from taxes which have not yet become
delinquent; (ii) minor liens and encumbrances which do not materially detract
from the value of the property subject thereto or materially impair the
operations of 212; and (iii) those that have otherwise arisen in the ordinary
course of business.

 

Section 3.9 Compliance with Other Instruments. 212 is not in violation or
default of any term of the 212 Charter or bylaws, each as amended, or in
violation or default in any material respect of any mortgage, indenture,
contract, lease, agreement, instrument or contract to which it is party or by
which it is bound or of any judgment, decree, order or writ, except for such
violations or defaults which would not result in a material adverse change in
the assets, condition or affairs of the Company, financially or otherwise.

 

Section 3.10 Litigation. There is no action, suit, proceeding or investigation
pending or, to the Company’s knowledge, currently threatened against 212 or that
questions the validity of Transaction Documents or the right of 212 to enter
into any of such agreements, or to consummate the transactions contemplated
hereby or thereby, nor is 212 aware that there is any basis for any of the
foregoing. The foregoing includes, without limitation, actions pending or, to
212’s knowledge, threatened involving the prior employment of any of 212’s
employees, their use in connection with the 212’s business of any information or
techniques allegedly proprietary to any of its former employers, or its
obligations under any agreements with prior employers. 212 is not and has not
been a party or subject to the provisions of any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality. There
is no action, suit, proceeding or investigation by 212 currently pending or
which 212 intends to initiate.

 

Section 3.11 Investment Representations.

 

(a)                 212 understands that the NYXO Preferred Stock have not been
registered under the Securities Act by reason of a specific exemption from the
registration provisions of the Securities Act, the availability of which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of 212’s representations as expressed herein or otherwise made pursuant
hereto. 212 is acquiring the NYXO Preferred Stock, including the NYXO Common
Stock to which the NYXO Preferred Stock is convertible into, for its own
account, not as a nominee or agent, for investment and not with a view to, or
for resale in connection with, any distribution or public offering thereof
within the meaning of the Securities Act.

 

(b)                 212 understands that the NYXO Preferred Stock issued
pursuant to this Agreement will be “restricted securities” under the federal
securities laws, inasmuch as the NYXO Preferred Stock are being acquired from
NYXO in a transaction not involving a public offering and that under such laws
such Securities may not be resold without registration under the Securities Act
or an exemption therefrom. The NYXO Preferred Stock issued pursuant to this
Agreement will be endorsed with a legend to such effect. 212 has been informed
and understands that: (i) there are substantial restrictions on the
transferability of the; and (ii) no federal or state agency has made any finding
or determination as to the fairness for public investment, nor any
recommendation nor endorsement, of the Securities.

 

(c)                 212 understands that all books, records, and documents of
NYXO relating to this investment have been and remain available for inspection
by 212 upon reasonable notice. 212 confirms that all documents requested have
been made available, and that 212 has been supplied with all of the information
concerning this investment that has been requested. 212 confirms that it has
obtained sufficient information, in its judgment or that of its independent
purchaser representative, if any, to evaluate the merits and risks of this
investment. 212 confirms that it has had the opportunity to obtain such
independent legal and tax advice and financial planning services as it has
deemed appropriate prior to making a decision to acquire for the NYXO Preferred
Stock. In making a decision to acquire the NYXO Preferred Stock, 212 has relied
exclusively upon its experience and judgment, upon such independent
investigations as it, or they, deemed appropriate, and upon information provided
by NYXO in writing or found in the books, records, or documents of NYXO.

 

4

 

 



(d)                 212 is aware that the acquisition of NYXO Preferred Stock is
highly speculative and subject to substantial risks. 212 is capable of bearing
the high degree of economic risk and burdens of this venture, including, but not
limited to, the possibility of a complete loss, the lack of a sustained and
orderly Trading Market, and limited transferability of the NYXO Preferred Stock,
which may make the liquidation of this investment impossible for the indefinite
future.

 

(e)                 None of the following information has ever been represented,
guaranteed, or warranted to the undersigned, expressly or by implication by NYXO
or any broker, agent or employee of NYXO, or by any other person: (i) the
approximate or exact length of time that 212 will be required to remain as a
holder of the NYXO Preferred Stock; (ii) the amount of consideration, profit, or
loss to be realized, if any, as a result of an investment in the NYXO Preferred
Stock or the NYXO Common Stock subsequently converted into; or (iii) that the
past performance or experience of NYXO, its officers, directors, associates,
agents, affiliates, or employees or any other person will in any way indicate or
predict economic results in connection with the plan of operations of NYXO or
the return on the investment.

  



(f)                  212 hereby agrees not to, except as contemplated by the
transaction set forth herein, to purchase or sell the NYXO Preferred Stock or
any equity instrument related to the NYXO Preferred Stock “on the basis of”, as
such term is defined in Rule 10b5-1 of the Exchange Act, any material nonpublic
information.

 

Section 3.12 Audit. 212 hereby represents and warrants to NYXO that it will
complete an audit of 212’s financials within Seventy (70) days from the Closing
Date, and that 212 will deliver such audit to NYXO within Five (5) businesses
days from completion thereof.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF NYXO

 

The following representations and warranties are made by NYXO to 212 as of the
date hereof and as of the Exchange Closing Date:

 

Section 4.1 Duly Organized, Qualification, etc. NYXO: (i) is a duly organized
and validly existing Nevada corporation; (ii) has the power and authority to
own, lease and operate its properties and carry on its business as now
conducted; and (iii) is duly qualified, licensed to do business and in good
standing as a foreign corporation in each jurisdiction where the failure to be
so qualified or licensed could reasonably be expected to have a Material Adverse
Effect.

 

Section 4.2 Authorization, Validity and Effect of Agreements. The execution,
delivery and performance by NYXO of each of the Transaction Documents and the
consummation of the transactions contemplated thereby: (i) are within the power
of NYXO and (ii) have been duly authorized by all necessary corporate actions on
the part of NYXO. All such shares of capital stock of NYXO issued hereunder will
be validly issued, fully paid, and non-assessable.

 

Section 4.3 Enforceability. Each Transaction Document executed, or to be
executed, by NYXO has been, or will be, duly executed and delivered by NYXO and
constitutes, or will constitute, a legal, valid and binding obligation of NYXO,
enforceable against NYXO in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and general principles
of equity.

 

Section 4.4 Non-Contravention. The execution and delivery by NYXO of the
Transaction Documents and the performance and consummation of the transactions
contemplated thereby do not and will not: (i) violate NYXO’s Certificate of
Incorporation or; (ii) violate any material judgment, order, writ, decree,
statute, rule or regulation applicable to NYXO; (iii) violate any provision of,
or result in the breach or the acceleration of, or entitle any other person to
accelerate (whether after the giving of notice or lapse of time or both), any
material mortgage, indenture, agreement, instrument or contract to which NYXO is
a party or by which it is bound; or (iv) result in the creation or imposition of
any material lien upon any property, asset or revenue of NYXO or the suspension,
revocation, impairment, forfeiture, or nonrenewal of any material permit,
license, authorization or approval applicable to NYXO, its business or
operations, or any of its assets or properties.

 

Section 4.5 Approval. No consent, approval, order or authorization of, or
registration, declaration or filing with, any governmental authority or other
person or entity is required in connection with the execution and delivery of
the Transaction Documents executed by NYXO and the performance and consummation
of the transactions contemplated thereby, other than: (i) filings required by
state and federal securities laws; or (ii) those that have been made or obtained
prior to the date of this Agreement.

 

Section 4.6 Capitalization. The authorized share capital of NYXO, immediately
prior to the Exchange Closing, consists of: (i) Eight Billion (8,000,000,000)
shares of NYXO Common Stock, of which Three Billion Five Hundred Eighty-Three
Million Seven Hundred Twenty-One Thousand Two (3,583,721,002) are issued and
outstanding; and (ii) One Thousand Five Hundred (1,500) shares of authorized
preferred stock, consisting of: (A) One Thousand One Hundred (1,100) Series A
Preferred Stock authorized, of which no shares outstanding; and (B) One Hundred
(100) shares of Series B Convertible Preferred Stock, of which One Hundred (100)
shares are issued and outstanding. Except as stated above or otherwise disclosed
in this Agreement, there are no outstanding options, warrants, rights (including
conversion or preemptive rights and rights of first refusal), proxy or
shareholder agreements, or agreements of any kind for the purchase or
acquisition from NYXO of any of its securities. All issued and outstanding
shares of capital stock of NYXO: (i) have been duly authorized and validly
issued and are fully paid and non-assessable; and (ii) were issued in compliance
with all applicable Nevada laws and in accordance with all applicable securities
laws, and any relevant state securities laws, or pursuant to valid exemptions
therefrom. The rights, privileges and restrictions of the NYXO Preferred Stock
and the NYXO Common Stock are as stated in the NYXO Charter.

 

5

 

 



Section 4.7 SEC and OTC Markets Disclosure; Financial Statements. NYXO has filed
all reports required to be filed by it to remain current on the OTC Pink Markets
(OTC: NYXO) and all reports required to be filed by it under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for
the Twelve (12) months preceding the date hereof (or such shorter period as NYXO
was required by OTC Markets or the SEC to file such reports) (the foregoing
materials being collectively referred to herein as the “SEC Reports”). As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the SEC, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of NYXO included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the SEC with respect thereto as in effect at the time of
filing

 

Section 4.8 Company Status. NYXO is not now, and has not been for at least
Twelve (12) months prior to the Closing Date, a “shell” as described in Rule
144(i)(1)(i) of the Securities Act and has filed “Form 10 Information” as that
term is defined in Rule 144(i)(3), with the Commission reflecting its status as
an entity that is no longer a shell more than Twelve (12) months prior to the
date of this Agreement.

 

Section 4.9 Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports: (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect;
(ii) except in connection with the Transaction, NYXO has not incurred any
liabilities (contingent or otherwise) other than: (A) trade payables, accrued
expenses and other liabilities incurred in the ordinary course of business
consistent with past practice; and (B) liabilities not required to be reflected
in NYXO's financial statements filed with the SEC; and (iv) NYXO has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock.

 



Section 4.10 Additional NYXO Representations. NYXO represents it:

 

(a)                Is not under investigation by an administrative authority;

 

(b)                Is not subject to any order restraining the NYXO from issuing
shares;

 

(c)                Does not have any officer, director or affiliate that is
currently or has been under investigation by the SEC or any other governmental
or regulatory agency;

 

(d)                Does not have any officer or director that has been convicted
of any felony within the past Ten (10) years nor been convicted of a misdemeanor
sounding in any financial crime or a crime of moral turpitude in the last Five
(5) years;

 

(e)                Has not filed a registration statement that has a stop order
on it; and

 

(f)                 Has not been the subject of any administrative enforcement
order finding fraud or deceit in connection with the purchase or sale of a
security.

 

(g)                Neither NYXO nor any of the NYXO’s affiliates have, and no
person acting on behalf thereof has taken or will take, directly or indirectly,
any action designed to, or that might reasonably be expected to cause or result
in, stabilization in violation of law, or manipulation, of the prince of the
common stock

 

Section 4.11 Investment Representations.

 

(a)                 NYXO understands that the shares of 212 Common Stock are not
listed on any Trading Market and have not been registered under the Securities
Act by reason of a specific exemption from the registration provisions of the
Securities Act, the availability of which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of NYXO’s
representations as expressed herein or otherwise made pursuant hereto. NYXO is
acquiring the 212 Common Stock for its own account, not as a nominee or agent,
for investment and not with a view to, or for resale in connection with, any
distribution or public offering thereof within the meaning of the Securities
Act.

 

(b)                 NYXO understands that 212 is a private company and that the
212 Common Stock issued pursuant to this Agreement will be “restricted
securities” under the federal securities laws, inasmuch as the 212 Common Stock
are being acquired in a transaction not involving a public offering and that
under such laws such Securities may not be resold without registration under the
Securities Act or an exemption therefrom. The NYXO Preferred Stock issued
pursuant to this Agreement will be endorsed with a legend to such effect. NYXO
has been informed and understands that (i) there are substantial restrictions on
the transferability of the, and (ii) no federal or state agency has made any
finding or determination as to the fairness for public investment, nor any
recommendation nor endorsement, of the Securities.

 

6

 

 



(c)                 NYXO understands that all books, records, and documents of
212 relating to this investment have been and remain available for inspection by
NYXO upon reasonable notice. NYXO confirms that all documents requested have
been made available, and that 212 has been supplied with all of the information
concerning this investment that has been requested. NYXO confirms that it has
obtained sufficient information, in its judgment or that of its independent
purchaser representative, if any, to evaluate the merits and risks of this
acquisition. NYXO confirms that it has had the opportunity to obtain such
independent legal and tax advice and financial planning services as it has
deemed appropriate prior to making a decision to acquire the 212 Common Stock.
In making a decision to acquire the 212 Common Stock, NYXO has relied
exclusively upon its experience and judgment, upon such independent
investigations as it, or they, deemed appropriate, and upon information provided
by 212 in writing or found in the books, records, or documents of 212.

 

(d)                 NYXO is aware that an investment in the 212 Common Stock is
highly speculative and subject to substantial risks. NYXO is capable of bearing
the high degree of economic risk and burdens of this venture, including, but not
limited to, the possibility of a complete loss, the lack of a sustained and
orderly public market, and limited transferability of the 212 Common Stock,
which may make the liquidation of this investment impossible for the indefinite
future.

 

(e)                 The offer to acquire the 212 Common Stock was directly
communicated to NYXO by such a manner that NYXO, or its purchaser
representative, if any, was able to ask questions of and receive answers from
212 or a person acting on its behalf concerning the terms and conditions of this
Transaction. At no time, except in connection and concurrently with such
communicated offer, was NYXO presented with or solicited by or through any
leaflet, public promotional meeting, television advertisement, or any other form
of general advertising.

 

(f)                  None of the following information has ever been
represented, guaranteed, or warranted to the undersigned, expressly or by
implication by 212 or any broker, agent or employee of NYXO, or by any other
person: (i) the approximate or exact length of time that NYXO will be required
to remain as a holder of the 212 Common Stock; (ii) the amount of consideration,
profit, or loss to be realized, if any, as a result of an investment in 212; or
(iii) that the past performance or experience of 212, its officers, directors,
associates, agents, affiliates, or employees or any other person will in any way
indicate or predict economic results in connection with the plan of operations
of 212 or the return on the investment.

  

ARTICLE 5

OTHER AGREEMENTS OF THE PARTIES

 

Section 5.1 Restrictive Legend. The 212 Common Stock and the NYXO Preferred
Stock (collectively, the “Securities”) may only be disposed of in compliance
with state and federal securities laws. Certificates evidencing the Securities
will contain a legend with restriction substantially similar the standard
restrictive legend under the Securities Act. Each Party agrees that the removal
of the restrictive legend from certificates representing Securities as set forth
in this Section 5.1 is predicated upon the issuer’s reliance that such Party
will sell any Securities pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom.

 

Section 5.2 Restriction on Transfer; Right of First Refusal. Before any shares
of 212 Common Stock may be sold by NYXO or transferred (including transfer by
operation of law), such shares shall first be offered to the 212 Common
Stockholders.

 

Section 5.3 Integration. Each Party shall not, and shall use its best efforts to
ensure that no Affiliate of such Party shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of such Party’s Securities in a manner that would require the registration under
the Securities Act of the sale of the Securities of such Party hereunder, or
that would be integrated with the offer or sale of such Securities for purposes
of the rules and regulations of any Trading Market in a manner that would
require stockholder approval of the sale of the Securities pursuant hereto.

 

Section 5.4 Listing of Securities. NYXO agrees: (i) if NYXO applies to have the
NYXO Common Stock traded on any other Trading Market, it will include in such
application the shares of NYXO Common Stock convertible pursuant to the NYXO
Preferred Stock, and will take such other action as is necessary or desirable to
cause such NYXO Common Stock to be listed on such other Trading Market as
promptly as possible; and (ii) it will take all action reasonably necessary to
continue the listing and trading of its NYXO Common Stock on a Trading Market
and will comply in all material respects with NYXO’s reporting, filing and other
obligations under the bylaws or rules of the Trading Market.

 

ARTICLE 6

MISCELLANEOUS

 

Section 6.1 Fees and Expenses. Each Party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such Party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents. The Company shall pay all
stamp and other taxes and duties levied in connection with the sale of the
Securities.

 

Section 6.2 Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the Parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the Parties acknowledge have been merged into such
documents, exhibits and schedules.

 

Section 6.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (i) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section 6.3 prior to 6:30 p.m. (EST) on a
Trading Day; (ii) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section 6.3 on a day that is not a Trading Day or later than
6:30 p.m. (EST) on any Trading Day; (iii) the Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service; or
(iv) upon actual receipt by the Party to whom such notice is required to be
given. The address for such notices and communications shall be as follows:

 

7

 

 





If to 212:

212 DB Corp.

1609 Scotland Avenue

Charlotte, North Carolina 28207









 

With a copy, that shall not constitute notice, to:

 



Attn:

Joshua D. Brinen, Esq.

Brinen & Associates, LLC

7 Dey Street, Suite 1503

New York, New York 100007

Telephone: (212) 330-8151

Facsimile: (212) 227-0201











 



If to NYXO:

Nyxio Technologies Corp.

1330 S.W. 3rd Avenue

Portland, Oregon 97201



 

With a copy, that shall not constitute notice, to:

 



Attn:

Joe Laxague, Esq.

Clark Corporate Law Group LLP

3273 East Warm Springs

Las Vegas, Nevada 89120

Telephone: (702) 312-6255

Facsimile: (702) 944-7100





 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

Section 6.4 Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
each of the Parties. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either Party to exercise any right hereunder in any manner impair
the exercise of any such right.

 

Section 6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the Parties to express their mutual intent, and no
rules of strict construction will be applied against any Party. This Agreement
shall be construed as if drafted jointly by the Parties, and no presumption or
burden of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

Section 6.6 Successors and Assigns; No Third-Party Beneficiaries. This Agreement
shall be binding upon and inure to the benefit of the Parties and their
successors and permitted assigns. This Agreement is intended for the benefit of
the Parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

8

 

 



Section 6.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each Party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a Party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the state and
federal courts sitting in the City of New York, Borough of Manhattan. Each Party
hereto hereby irrevocably submits to the exclusive jurisdiction of such courts
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of the any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any such New York Court, or
that such Proceeding has been commenced in an improper or inconvenient forum.
Each Party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such Proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such Party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each Party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either Party shall commence a Proceeding to enforce any provisions of
a Transaction Document, then the prevailing Party in such Proceeding shall be
reimbursed by the other Party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such Proceeding.

 

Section 6.8 Indemnification. Each of the Parties hereto agrees to indemnify and
hold harmless the other Party and its officers, directors, employees, agents,
affiliates and equity owners from and against any and all claims, demands,
actions, suits, proceedings, losses, damages (including reasonable attorneys’
fees and costs) arising out of or relating to any breach by either Party of any
of the terms and conditions of this Agreement or of any breach of their
respective representations and warranties.

 

Section 6.9 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Exchange Closing and the delivery of the
Securities.

 

Section 6.10 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each Party and delivered to the other Party, it being understood that both
Parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

Section 6.11 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the Parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 6.12 Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the issuer
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
issuer of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the issuer may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

Section 6.13 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each Party
will be entitled to specific performance under the Transaction Documents. The
Parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

 

 

[SIGNATURE PAGE TO FOLLOW]

 

9

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Share Exchange Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above. The 212 DB Corp. action by shareholder consent is
attached hereto at Exhibit F and is hereby incorporated by reference.

 

212 DB Corp. Nyxio Technologies Corp.     By: /s/ John Acunto By: /s/ Giorgio
Johnson Name: John Acunto Name: Giorgio Johnson Title: Chairman and CEO Title:
CEO

 

10

 

 

EXHIBIT A

 



Certificate of Designation

 

11

 

  

EXHIBIT B

  

Amended Convertible Promissory Notes

 

12

 

 

EXHIBIT C

 

Debt Summary

  

Convertible Debentures $6,200,000.00 AP 8.1.14 $926,658.27   $7,126,658.27

 

13

 

 



[image_001.jpg] 

 

 

 



14

 



  

  Current   1 - 30   31 - 60   61 - 90   > 90   TOTAL Beckman Lieberman &
Barandes, LLP 0.00   0.00   0.00   0.00   31,231.00   31,231.00 Clear Channel
Broadcasting 0.00   0.00   0.00   0.00   132,900.00   132,900.00 Con Edison 0.00
  0.00   0.00   0.00   156.13   156.13 Crunch Digital 0.00   0.00   0.00   0.00
  48,000.00   48,000.00 CSC Corporation Service Co 0.00   0.00   0.00   0.00  
704.00   704.00 Dan Klores Communication, LLC 0.00   0.00   0.00   0.00  
78,660.88   78,660.88 David M. Ehrlich & Associates 0.00   0.00   0.00   0.00  
4,927.50   4,927.50 Evan M. Greenspan, Inc. 0.00   0.00   0.00   0.00  
13,632.02   13,632.02 FX Gear Inc 0.00   0.00   0.00   0.00   22,865.00  
22,865.00 IESI - NY Corporation 0.00   0.00   0.00   0.00   680.45   680.45
Justin A Permijo 0.00   0.00   0.00   0.00   17,500.00   17,500.00 Keane & Beane
PC 0.00   0.00   0.00   0.00   4,625.31   4,625.31 Maven Partners, LLc 0.00  
0.00   0.00   0.00   287,066.78     MindSmack. TV, LLC 0.00   0.00   0.00   0.00
  783.05   783.05 Pozo Goldstein, LLP 0.00   0.00   0.00   0.00   500.00  
500.00 PR Newswire 0.00   0.00   0.00   0.00   7,414.00   7,414.00 Premium
Assignment Corporation 0.00   1,217.15   0.00   0.00   0.00   1,217.15 QuikTrak
0.00   0.00   0.00   0.00   572.00   572.00 Quill Corporation 0.00   0.00   0.00
  0.00   1,009.88   1,009.88 Right Scale 0.00   0.00   0.00   1,988.26  
40,358.03   42,346.29 SF&P Advisors 0.00   0.00   0.00   0.00   850.00   850.00
Shukat Arrow Hafer Weber & Herbsman LLP 0.00   0.00   0.00   0.00   33,233.90  
33,233.90 Signature Cleaning Services 0.00   0.00   0.00   0.00   2,120.34  
2,120.34 The Hartford 0.00   0.00   0.00   262.42   0.00   262.42 Time Warner
Cable 0.00   0.00   0.00   0.00   1,787.38   1,787.38 U Test Inc 0.00   0.00  
0.00   0.00   50,000.00   50,000.00 United Healthcare 0.00   0.00   0.00   0.00
  13,845.79   13,845.79 Wild Bull Holdings 500.00   500.00   0.00   0.00   0.00
  1,000.00 Wilson Sonsini Goodrich and Rosati 0.00   0.00   0.00   0.00  
14,567.00   14,567.00 Worldwide Stock Transfer, LLC 0.00   0.00   200.00  
200.00   1,800.00   2,200.00 SKS Consulting, Inc. 0.00   0.00   0.00   0.00  
110,000.00   110,000.00 TOTAL 500.00   1,717.15   200.00   2,450.68   921,790.44
  926,658.27

 

15

 

 

EXHIBIT D

  

212 Capitalization Table

 



16

 

 

[image_002.jpg] 

 



17

 

 

[image_003.jpg] 

 

18

 

 

[image_004.jpg] 



 

 

19

 

 

 

[image_005.jpg] 



 

 



20

 

 

212 DB Corp. Series C Issuances

Since 3/20/2014

 

Shareholder Name No. Shares James Patracuolla 1,334,000 Mathew Guiresse 397,500
Rick Ross 61,475 2 Chainz 8,197 Jeff Robinson 102,460 Kevin Liles 150,000 Saturn
Posidien 608,930 Apollo Group Holdings 1,894,449 Total: 4,557,011

 

21

 

 

EXHIBIT E

 

Summary of 212 Assets

 

Artist Agreements



Music Licenses



Intellectual Property



J. Balvin Sony www.rockthis.com Jeremih Universal Music Group www.playgigit.com
Joe Budden Warner Music Group Rock This Game Joell Ortiz   Play Gigit Game K.
Michelle   Marsha Ambrosius MGK Ray J Miguel Nas Nengo Flow NeHYo Pusha T Jowell
& Randy Talib Kweli Rick Ross Royce da 5'9" Soulja Boy Tell EM T Pain TYGA J.
Alvarez Sean Kingston Goodie Mob Flo Rida Fabolous Cypress Hill Crooked I 2
Chainz Troy Ave Brandy Dream Lil Wayne Raekwon Common Melanie Fiona Kid Daytona
Kosha Dillz Marcus Moody

 

22

 

 

EXHIBIT F

 



Action by 212 DB Corp. Shareholder Consent

 

23

 

 

